DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/20 and 06/26/20 have been
considered by the examiner.

Amendment Entered
In response to the amendment filed on November 30th 2022, amended claims are 1, 2, and 4.
Claim 3 is cancelled.

Response to Arguments
Applicant's remarks and amendments with respect the rejections under U.S.C.
112 have been fully considered and were persuasive. Therefore, these rejections are withdrawn.
	Applicant’s arguments filed with respect to the prior art rejections raised in the previous office action were fully considered. Upon further consideration as necessitated by amendment, Examiner has reformulated the previous obviousness rejection using the previously applied references. Accordingly, applicant’s arguments are moot in view of the newly formulated obviousness rejection. Please see prior art section for further detail, updated citations, updated obviousness rationale, etc.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Karo (U.S. Patent Application Publication US 2006/0135872 A1) in view of Lee (U.S. Patent Application Publication 2017/0000222 A1) and Ting (U.S. Patent Number 6918879 B2).

Karo, Lee, and Ting were applied in the previous office action.
Regarding claim 1, Karo teaches a blood pressure measuring device (Fig. 2, blood pressure monitor 100) comprising: a device main body (main body 110); a curler (curled elastic member 160) configured to bend along a circumferential direction of a wrist (para [0062]), from the device main body (fig. 2; Examiner notes curler 160 is attached to the main body 110 by the connecters labeled 1 in the figure below), including one end and another end separated from each other (Fig. 2, end of 160 in upper left portion and end of 160 in lower left portion), and further configured to be fixed to the device main body (see Fig. 2), the curler being configured so that: an outer surface on a one end side of the curler is fixed to the device main body (fig. 2; Examiner notes curler 160 is attached to the main body 110 by the connecters labeled 1 in the figure below), the one end protrudes to one side of the wrist from the device main body, the one end and the another end are adjacent to each other, and the another end extends from a dorsal side of the wrist to a palmar side of the wrist, is arranged on the one end side, and is adjacent to the one end (fig. 2, element 160 includes two ends adjacent to each other, labeled 3 and 4 in the figure below); a cuff structure (airbag 150) provided on a periphery of an inner surface of the curler (see Fig. 2) and configured to be inflated by a fluid (para [0075]); and a power feed unit provided at the one end side of the curler protruding from the device main body.

    PNG
    media_image1.png
    581
    550
    media_image1.png
    Greyscale














However, Karo does not teach a first strap provided on an outer side surface of the device main body and configured to cover an outer surface of the curler; a second strap provided on the outer side surface of the device main body and configured to cover the outer surface of the curler, the first strap and the second strap being provided at symmetrical positions.
Ting teaches a first strap (ulnar strap 604) provided on an outer side surface of the device main body (see Figs. 6 and 7, Col. 8 lines 20-29) and configured to cover an outer surface of the curler (see Figs. 6 and 7, Col. 8 lines 44-51); and a second strap (radial strap 617) provided on the outer side surface of the device main body (see Figs. 6 and 7, Col. 8 lines 6-19) and configured to cover the outer surface of the curler (see Figs. 6 and 7, Col. 8 lines 44-51), the first strap and the second strap being provided at symmetrical positions (see Figs. 6 and 7, Col. 8 lines 6-29).
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Karo, to incorporate teach a first strap provided on an outer side surface of the device main body and configured to cover an outer surface of the curler; a second strap provided on the outer side surface of the device main body and configured to cover the outer surface of the curler, the first strap and the second strap being provided at symmetrical positions, for providing fit to allow the sensor to press against the radial artery, as evidence by Ting (Col. 8 lines 7-19).
However, Karo does not teach a power feed unit provided at the one end side of the curler protruding from the device main body.
Lee teaches and a power feed unit (fig. 11, circuit board 280 and contact terminals 263a and 263b) provided at the one end side of the curler (fig. 3, strap 250 including first strap 251, second strap 253, partition strap 260) protruding from the device main body (Fig. 3, element 270 contains power feed unit; para [0088] “the first strap 251 being provided with a first flexible circuit board 254 electrically connected to a main circuit board (not shown) provided to the main body 210, ” Examiner notes the strap in which the power feed unit is located, is connected to main body 210, therefore is protruding from the main body).
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Karo, to incorporate a power feed unit provided at the one end side of the curler protruding from the device main body, for supplying power to the device, for electrically connecting the circuit board to the main body to provide power, as evidence by Lee (para [0088]).
Regarding claim 2, Karo does not teach the power feed unit is provided on an-the outer surface or an-the inner surface of the curler.
Lee teaches Lee teaches and the power feed unit (fig. 11, circuit board 280 and contact terminals 263a and 263b) is provided on an-the outer surface or an-the inner surface of the curler (fig. 3, fig. 5, strap 250 including first strap 251, second strap 253, partition strap 260).
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Karo, to incorporate the power feed unit is provided on an-the outer surface or an-the inner surface of the curler, for electrically connecting the circuit board to the main body to provide power, as evidence by Lee (para [0088]).
Regarding claim 4, Karo does not teach the curler includes a recess on an-the outer surface at the one end protruding from the device main body; and the power feed unit includes a wiring unit provided in the recess and a power feed terminal provided in the recess and connected to the wiring unit.
Lee teaches the curler includes a recess on an outer surface of the one end protruding from the device main body (see Figs. 5 and 6); and the power feed unit includes a wiring unit provided in the recess (fig. 5, 6, circuit board 280) and a power feed terminal provided in the recess and connected to the wiring unit (fig. 5, 6, contact terminals 263a and 263b, para [0110]).
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Karo, to incorporate the curler includes a recess on an-the outer surface at the one end protruding from the device main body; and the power feed unit includes a wiring unit provided in the recess and a power feed terminal provided in the recess and connected to the wiring unit, for electrically connecting the circuit board to the main body to provide power, as evidence by Lee (para [0088]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571)272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PUYA AGAHI/Primary Examiner, Art Unit 3791